                 IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                              NO . 5:19-CR-515-lD

UNITED STATES OF AMERICA             )
                                     )
             V.                      )     ORDER TO SEAL
                                     )
DAVID JOVAN MCDONALD                 )
     a/k/a "Minnie"                  )
                                     )


      Upon motion of the United States, it is hereby ORDERED that Docket Entry

Number 50 and its accompanying attachments in the above-referenced matter be

sealed by the Clerk.

      IT IS FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to the United States Attorney and counsel for the defendant.

      SO ORDERED. This       10     day of November, 2020.




                                            United States District Judge




        Case 5:19-cr-00515-D Document 52 Filed 11/10/20 Page 1 of 1
